OPINION AND ORDER
PEREZ-GIMENEZ, District Judge.
On February 12, 1981, this Court issued an Opinion and Order granting a motion for partial summary judgment filed by plaintiff, Frito-Lay of Puerto Rico, Inc. (hereinafter referred to as Frito-Lay), with certain modifications as to the amount of damages originally sought by Frito-Lay. Several motions are now pending before the Court in connection therewith.
The defendant, José Martínez Cañas (hereinafter referred to as Martínez), has filed a Motion for Reconsideration of Opinion and Order and a separate Motion Requesting a Hearing with respect to the Motion for Reconsideration. While Martinez’ Motion for Reconsideration was not made strictly within the framework of Rule 59(e) of the Federal Rules of Civil Procedure since the motion was filed before entry of judgment,1 the Motion may properly be entertained as a motion to alter or amend a judgment under that rule. Smith v. Hudson, 600 F.2d 60, 62 (6 Cir., 1979), cert. dismissed 444 U.S. 986, 100 S.Ct. 495, 62 L.Ed.2d 415 (1979). Frito-Lay has submitted an Opposition to the Motion for Reconsideration, together with a Cross-Motion for Amendment of Judgment, which was unopposed.
Martínez has also moved under Rule 60(b)(3), F.R.C.P., claiming Frito-Lay’s judgment was procured by “fraud”. An opposition to said Motion was filed by Frito-Lay on June 29, 1981.
In addition, Frito-Lay has filed a verified request seeking various relief in connection with its attempt to execute on its judgment against Martinez, his former wife and the conjugal society which existed between them. The Court held a hearing on Frito-Lay’s application on June 16,1981, at which time Marti nez orally “moved” for a stay of execution pending the Court’s determination of Martinez’ Rule 59(e) and Rule 60(b)(3) motions.
Since all motions are ripe for this Court’s determination, the matters will be considered seriatim. For the reasons hereinafter set forth, Martinez’ motions are denied, Frito-Lay’s cross-motion is granted, and execution is ordered as set forth infra.
A. Marti nez’ Motion for Reconsideration.
Martinez’ Motion for Reconsideration seeks the reversal or vacation of the Court’s February 12, 1981, Opinion and Order, primarily on the ground that the Court did not consider Martinez’ untimely opposition to the Reply filed by Frito-Lay in further support of its motion for partial summary judgment. While this Court is not persuaded by Martinez’ argument that the Court erred in not considering Marti nez’ untimely sur-reply papers,2 since Martinez’ *390Motion for Reconsideration concededly repeats the substance of the sur-reply previously ignored by the Court, and since our examination of the Motion for Reconsideration reveals no basis for vacating the judgment previously entered, Martinez’ motion is denied.
The alteration, amendment or vacation of a judgment previously entered is a matter addressed to the Court’s discretion. Willens v. University of Massachusetts, 570 F.2d 403 (1 Cir., 1978); Florencio Román v. Puerto Rico Maritime Shipping, 454 F.Supp. 521 (D.P.R., 1978). To the extent that the Motion for reconsideration merely reasserts legal arguments previously made by Martinez in his opposition to Frito-Lay’s motion, all of which were carefully considered by the Court prior to its issuance of the Opinion and Order, and, for the most part, were rejected by the Court,3 we hold that there is no reason to vacate the Court’s earlier Opinion and Order. As another District Court has stated:
“Although plaintiff has labeled his motion a ‘Motion to Alter Judgment’ allegedly pursuant to Rule 59(e), in actuality the plaintiff is moving the Court to reverse its order granting summary judgment to defendant and instead grant summary judgment to plaintiff or, in the alternative, grant plaintiff a trial of an allegedly disputed material fact.
“The plaintiff in his brief brings forward no matter that could not have been argued before judgment was entered herein. His brief in support of his motion is no more than an expression of a view of the law contrary to that set forth in the Court’s opinion. Whatever may be the .purpose of Rule 59(e) it should not be supposed that it is intended to give an unhappy litigant one additional chance to sway the judge.
“Since the plaintiff has brought up nothing new — except his displeasure — this Court has no proper basis upon which to alter or amend the order previously entered. The judgment may indeed be based upon an erroneous view of the law, but, if so, the proper recourse is appeal— not reargument.”
Durkin v. Taylor, 444 F.Supp. 879, 889 (E.D.Va., 1977); accord Erickson Tool Co. v. Balas Collet Co., 277 F.Supp. 226, 233 (N.D.Ohio, 1967), aff’d. 404 F.2d 35 (6 Cir., 1968); Blair v. Delta Airlines, Inc., 344 F.Supp. 367 (S.D.Fla., 1972), aff’d. 477 F.2d 564 (5 Cir., 1973). See also: Chastain v. Kelley, 510 F.2d 1232, 1233, 1238, f.n.7 (D.C.Cir., 1975); Parks v. “Mr. Ford’’, 68 F.R.D. 305, 310 (E.D.Pa., 1975); Spatz v. Nascone, 368 F.Supp. 352 (W.D.Pa., 1973); Cf. Morgan Guaranty Trust Co. of New York v. Third National Bank of Hampden County, 545 F.2d 758, 760 (1 Cir., 1976) (erroneous interpretation of law may be proper subject of Rule 59(e) motion).
Nor does Marti nez present any new legal arguments, or any issues of fact, which justify vacation of the Court’s Opinion and Order. As was discussed at length in our previous Opinion and Order, Frito-Lay has demonstrated that there are no genuine issues of material fact with respect to Frito-Lay’s entitlement to recover from Martinez on account of a variety of misappropriations by Martinez when he was the president of Frito-Lay, and most of Frito-Lay’s allegations have been confirmed by Martinez’ own admissions made during the course of his many-sessioned deposition. There can be no question that it was incumbent upon Martinez to refute Frito-Lay’s showing by sufficient and substantial specific factual evidence supporting the existence of a factual dispute. Hahn v. Sargent, 523 F.2d 461 (1 Cir., 1975), cert. denied 425 U.S. 904, 96 S.Ct. 1495, 47 L.Ed.2d 54 (1976).
Furthermore, there can be no question that, in considering the factual record *391made by Martinez in opposition to Frito-Lay’s motion for summary judgment, the Court could consider only facts properly put into evidence by the pleadings, depositions, answers to interrogatories, admissions on file, and affidavits. 56(c), (e) F.R.C.P. Accordingly, the Court was obligated to — and did — ignore any “facts” set forth only in Martinez’ unsworn memorandum of law, for legal memoranda and oral argument are not evidence. Lacey v. Lumber Mutual Fire Insurance Co., 554 F.2d 1204 (1 Cir., 1977); British Airways Board v. Boeing Co., 585 F.2d 946 (9 Cir., 1978); Flaherty v. Warehousemen, Garage & Service Station Employees’ Local Union No. 334, 574 F.2d 484 (9 Cir., 1978); James v. The H. M. S. Port Lyttleton Port Line Limited, 51 F.R.D. 216 (E.D.Pa., 1971).
Similarly, the Court must ignore any “facts” now raised in the Motion for Reconsideration, which includes no affidavit, but consists only of counsel’s arguments.4 Indeed, we have serious doubt whether in any event Martinez would be entitled to “reconsideration” of the Court’s grant of summary judgment to Frito-Lay based on evidentiary material which Martinez could have presented, but may have chosen to withhold, on Frito-Lay’s original motion for summary judgment. If there is any such material — which, we add, is not at all apparent from the papers presented — this Court is obligated to hold Martinez to his own tactical judgment. Willens v. University of Massachusetts, supra, at 406; accord. DeLong Corp. v. Raymond International, Inc., 622 F.2d 1135, 1139-40 (3 Cir., 1980); Cf. United States v. Sclamo, 578 F.2d 888, 892 (1 Cir., 1978).
By contrast, the Court did properly consider Martinez’ own affidavit; the Court also considered the affidavits submitted by Frito-Lay, including that of a certified public accountant undisputably competent to testify as to certain facts discussed in the Opinion and Order, and that of Frito-Lay’s counsel, which was properly offered only to establish matters of record and other facts as to which he was competent to testify. Grenader v. Spitz, 390 F.Supp. 1112 (S.D.N.Y., 1975), rev’d. on other grounds, 537 F.2d 612 (2 Cir., 1976); Douglas v. Beneficial Finance Co. of Anchorage, 334 F.Supp. 1166 (D.Alaska, 1971). Indeed, the affidavit of one of Frito-Lay’s attorneys, instead of providing an independent source for the determination of factual issues, served primarily as a vehicle to introduce Martinez’ admissions of liability, which were quoted verbatim from the deposition of Martinez taken by said affiant. Martinez’ suggestion that those deposition excerpts (or the deposition transcripts themselves, which were also submitted to the Court) are inadmissible on the motion for summary judgment, is belied by the express language of Rule 56(c); moreover, the deposition excerpts were also properly considered as “admissions on file” which would be admissible even if the entire deposition transcripts were not admissible in evidence. See Securities and Exchange Commission v. American Realty Trust, 429 F.Supp. 1148 (E.D.Va., 1977), rev’d. on other grounds, 586 F.2d 1001 (4 Cir., 1978); Douglas v. Beneficial Finance Co. of Anchorage, supra; Rheaume v. Patterson, 289 F.2d 611 (2 Cir., 1961).
Furthermore, although Martinez argues, apparently in the alternative, that since the Court considered the parts of Marti deposition introduced by Frito-Lay as Martinez’ admissions, the Court was required to accept all of Martinez’ deposition testimony; that is clearly not so. For, whereas the deposition of an adverse party may be used for any purpose, it is clear that a party’s own deposition is not admissible, except under circumstances not pertinent here. Rule 32(a)(2), (3), F.R.C.P. More important, although Martinez suggests that his deposi*392tion testimony taken as a whole indicates disputes as to material facts, Martínez has not specifically referred the Court to any such disputes (albeit he has made certain vague references to what the Court considers insignificant “facts”), as would be his obligation if Martinez sought to introduce additional parts of his deposition which he claimed ought in fairness to be considered with the parts introduced by Frito-Lay, pursuant to Rule 32(a)(4). Palmer Coal & Rock Co. v. Gulf Oil Co., 524 F.2d 884 (10 Cir., 1975), cert. den. 424 U.S. 969, 96 S.Ct. 1466, 47 L.Ed.2d 736 (1976). Absent such specific references to material facts evidencing triable disputes, Martinez’ insistence that there are such disputes are merely conclusory denials which are insufficient to refute Frito-Lay’s showing that there are no genuine issues of material fact. Molinos de Puerto Rico, Inc. v. Sheridan Towing Co., 62 F.R.D. 172, 176 (D.P.R., 1973).
Martinez’ suggestions that he might discover evidence sufficient to defeat Frito-Lay’s motion by, inter alia, cross-examining Frito-Lay’s affiants is unavailing as a substitute for the showing required by Rule 56(c). For summary judgment may not be defeated on the “gossamer threads of whimsey, speculation and conjecture”. Hahn v. Sargent, supra, at 461 (quoting Manganaro v. Delavel Separator Co., 309 F.2d 389, 393 (1 Cir., 1962), and Martinez was required to do more than suggest that “something might turn up at trial”. Pérez v. United States, 594 F.2d 280, 291 (1 Cir., 1979) (quoting Soar v. N.F.L. Players’ Association, 550 F.2d 1287, 1289, fn.4 (1 Cir., 1977). Accord Neely v. St. Paul Fire & Marine Ins. Co., 584 F.2d 341 (9 Cir., 1978); Berard v. General Motors Corp., 493 F.Supp. 1035 (D.Mass., 1980). To avoid summary judgment a party “must do more than whet the curiosity of the court; he must support vague accusations and surmise with concrete particulars”. Applegate v. Top Associates, 425 F.2d 92, 96 (2 Cir., 1970). Certainly, Martínez’ mere hope to discredit Frito-Lay’s witnesses on cross-examination, without any indication of what he hopes to elicit in that manner, is insufficient to defeat summary judgment. Modern Home Institute, Inc. v. Hartford Accident and Indemnity Co., 513 F.2d 102 (2 Cir., 1975); Weit v. Continental Illinois Bank and Trust Co., 467 F.Supp. 197 (N.D. Ill., 1978); Buckley v. Vidal, 327 F.Supp. 1051 (S.D.N.Y., 1971). A fortiori, Martinez’ counsel’s suggestion that summary judgment should have been denied because he had not yet had an opportunity to cross-examine Martinez himself, is unavailing.5
Finally, Martinez’ failure to meet the burden imposed by Rule 56 may not be excused because he was incarcerated during much of the period of this litigation. Martínez has been represented by counsel throughout this litigation and may not now refuge behind his (or his counsel’s) failure to take any discovery during the several years of this litigation.6 Moreover, the record does not reflect that Martinez had undertaken any discovery by oral examination, nor that he has requested time to obtain discovery pursuant to Rule 56(f). Under such circumstances, it would be manifestly unfair to deny Frito-Lay the summary judgment to which it is clearly entitled by the record, merely in order to accommodate Martinez’ wish to evade still longer his obligation to repay Frito-Lay for the amounts he misappropriated from his former corporate employer.
As to the legal issues underlying Martinez’ liability to Frito-Lay, Martinez raises virtually nothing not previously argued to (and addressed by) this Court, and, accordingly, no purpose would be served in *393simply repeating what has already been said. A few additional comments are, however, appropriate with respect to certain of the arguments made by Martinez.
With respect to Frito-Lay’s allegations, in its first cause of action that Martinez improperly caused Frito-Lay to make cash “advances” to a corporation owned and controlled by Martinez, which cash was thereafter misappropriated by Martínez and spent by him for his own personal expenses and acquisitions, the Court’s earlier Opinion and Order amply demonstrates that Martínez has confirmed these allegations by his own admissions. While Martinez does not, in his Motion for Reconsideration, deny his earlier admissions or advance any reason why Frito-Lay is not entitled to the return of the money so appropriated, he does suggest that, since the “advances” were taken by Distribuidores Nacionales (“DN”), the corporate entity admittedly completely controlled by Martinez, Martinez cannot be held personally liable for those “advances”. The short answer to that argument is, of course, that the record is replete with Martinez’ admissions that DN was nothing other than Martinez’ alter ego. Accordingly, there is no doubt that even if the “advances” were “taken” by DN (and, in any event, Martínez has admitted that it was he who arranged and benefited from all such advances), and particularly in view of the pervasive fraud involved here, Martinez should be held liable for DN’s wrongful acts. See Quiñones Rosa v. Fajardo Development Co., 90 P.R.R. 665 (1964); South Porto Rico Sugar Corp. v. Sugar Board, 88 P.R.R. 42 (1964); J. E. Candal & Co. v. Rivera, 86 P.R.R. 481 (1962); see also, e. g., DeWitt Truck Brokers, Inc., v. W. Ray Flemming Fruit Co., 540 F.2d 681 (4 Cir., 1976); G. M. Leasing Corp. v. United States, 514 F.2d 935 (10 Cir., 1975), cert. den. 423 U.S. 1031, 96 S.Ct. 561, 46 L.Ed.2d 404 (1975); Marks v. Polaroid Corp., 237 F.2d 428, 435 (1 Cir., 1956); Dawson v. G. Malina, Inc., 463 F.Supp. 461, 472 (D.Mass., 1978).
With respect to the claims for other misappropriations characterized by Frito-Lay as “additional misappropriations” and dealt with in the Court’s previous Opinion and Order at length, again Martinez raises no factual or legal impediment to Frito-Lay’s recovery. The Court feels constrained to comment, however, on the merit of Martinez’ counsel’s claim, in his “Sworn Statement” accompanying the Motion for Reconsideration and in the body of the Motion, that the Court’s consideration of these items was inappropriate because, notwithstanding Frito-Lay’s demonstration that those claims had been treated by the parties as part of this litigation and had been the subject of discussion and correspondence between counsel, according to Martinez’ counsel (Mr. Rua) he had not received any explanation, description or backup from Frito-Lay with respect to these claims. In this context, it is remarkable that annexed to Mr. Rua’s “Sworn Statement” was a cover letter from Frito-Lay’s counsel forwarding certain information to Mr. Rua and expressly confirming that Mr. Rua had indicated he did not wish to see additional information regarding these claims. Plainly, and as discussed in the previous Opinion and Order, Martinez may not preclude the Court from properly considering these claims on the ground that they were not technically included in Frito-Lay’s amended complaint when it is clear that the parties have indeed treated these issues as part of this action and particularly when it is clear that, to the extent that Martinez is (if he is at all) ignorant as to the details of these claims, that is a result of Martinez own choice.
Finally, the Court must respond to Martinez’ suggestion that some sort of impropriety is demonstrated by the Court’s adoption of part or all of a draft Opinion and Order submitted by Frito-Lay. While Martinez cites In Re Las Colinas, Inc., 426 F.2d 1005 (1 Cir., 1970) cert. den. 405 U.S. 1067, 92 S.Ct. 1502, 31 L.Ed.2d 797 (1972), for the proposition that “a clash of interest must be recognized to exist between efficient administration that leads hard pressed judges to turn to counsel for help and the undeniable right of losing counsel to be assured that his position has been thorough*394ly considered”, there can be no doubt that this Court has independently and painstakingly considered Martinez’ position. Furthermore, while Martinez insinuates that “the hastiness” of this Court’s first decision was suspect, the fact of the matter is that a full month elapsed between the briefing of Frito-Lay’s summary judgment motion7 and the Court’s decision. In any event, whatever Martinez’ complaints about the February 12 Opinion and Order, the Court has once again carefully reviewed both parties’ positions in connection with Martinez’ Motion for Reconsideration, and has once again determined that Martínez has not met his burden of refuting Frito-Lay’s showing that it is entitled to summary judgment. Accordingly, Martinez’ Motion for Reconsideration8 is DENIED.
B. Martinez’ Rule 60(b)(3) Motion.
Some four months after our February 12 Opinion and Order, and while his Motion for Reconsideration was still pending, Martinez filed a second motion, this one purportedly based upon Rule 60(b)(3), which provides relief from a judgment for “fraud * * * misrepresentation or other misconduct of an adverse party”.
In that motion, Martinez refers the Court to certain purported discrepancies between the affidavit of John Hozik, submitted by Frito-Lay in support of its motion for partial summary judgment, and oral testimony given by Mr. Hozik in connection with the trial of two of the other actions pending in the Superior Court, San Juan Part, between Martínez and Frito-Lay. According to Martinez, Mr. Hozik’s testimony in the Superior Court was to the effect that the total amount “advanced” by Frito-Lay was some $119,000, whereas Mr. Hozik’s affidavit, relied upon by Frito-Lay and this Court in connection with Frito-Lay’s summary judgment motion, states that Martinez and/or DN owe Frito-Lay a substantially greater amount.9 The Court is of the view there is no inconsistency — much less fraud — between Mr. Hozik’s affidavit and his testimony in the Superior Court for a comparison of the affidavit with the testimony reveals that the former addresses the total amount “advanced” by Frito-Lay during the period of Martinez’ employment, without discussing any “repayments”, whereas the latter appears to address only the amount “advanced” in 1977 after Martinez’ “repayment” of $1,121,843.00.
In any event, even if there had been some sort of discrepancy between Mr. Hozik’s testimony and his affidavit,10 that alone would not justify setting aside this Court’s earlier judgment under Rule 60(b)(3). There is no question that motions to open judgments pursuant to Rule 60(b) — includ*395ing motions alleging fraud under Rule 60(b)(3) — are addressed to the discretion of the Court. Manning v. Trustees of Tufts College, 613 F.2d 1200 (1 Cir., 1980); Pagán v. American Airlines, Inc., 534 F.2d 990 (1 Cir., 1976). The burden of establishing fraud is on the movant, and relief from a judgment under this rule may be granted only when an application is clearly substantiated by adequate, convincing proof. See, e. g., Jennings v. Hicklin, 587 F.2d 946 (9 Cir., 1978); Wilkin v. Sunbeam Corp., 466 F.2d 714 (10 Cir., 1972), cert. den. 409 U.S. 1126, 93 S.Ct. 940, 35 L.Ed.2d 258 (1973); DiVito v. Fidelity and Deposit Co. of Maryland, 361 F.2d 936 (7 Cir., 1966). See also Geigel v. Sea Land Service, Inc., 44 F.R.D. 1 (D.P.R., 1968) (finality of judgments requires Rule 60(b) motions to be closely scrutinized).
Moreover, in order to justify vacation of a judgment, movant under Rule 60(b) must also make a showing that he would have had a good defense to the main action. Wilkin v. Sunbeam Corp., supra. Certainly, a litigant may not use Rule 60(b) merely to relitigate the merits of his claim, and no different rule applies simply because the judgment sought to be vacated was a summary judgment. Mastini v. American Telephone and Telegraph Co., 369 F.2d 378 (2 Cir., 1966); cert. den. 387 U.S. 933, 87 S.Ct. 2055, 18 L.Ed.2d 994 (1967). Here, the Court is bound to conclude that Martinez has made no showing of fraud. Moreover, even now Martínez has not demonstrated that Mr. Hozik’s testimony — or anything else — raises any genuine issues of material fact. Accordingly, Martínez has plainly not shown any reason why this Court’s judgment should be vacated and appears to be simply attempting to relitigate the motion for summary judgment which has already been decided against him. Martinez’ Rule 60(b)(3) motion is DENIED.
C. Frito-Lay’s Motion for Amendment of Judgment.
In the previous Opinion and Order, the Court awarded Frito-Lay $932,743.84, plus interest, in damages on account of the “advances” alleged in Frito-Lay’s first cause of action and described in Frito-Lay’s motion; and $1,500,443.02, plus interest, on account of the “additional misappropriations” discussed in Frito-Lay’s motion and in the Opinion and Order. However, the Court neglected to specify the amount of such prejudgment interest, and we hereby award 6% per annum on each of those items —viz., $153.33 per day with respect to the cash advances; and $246.66 per day with respect to the additional misappropriations — calculated from February 17, 1977 (when Martinez was fired by Frito-Lay)11 up to and including the date the Clerk of the Court enters an amended judgment on this Order. In addition, we award prejudgment interest calculated at the same rate and from the same date in the amount of $38.48 per day with respect to our award of $234,054.33 on account of salary and bonuses forfeited by Martinez during the period in which he breached his fiduciary obligations to Frito-Lay. The total prejudgment interest award to Frito-Lay is, Accordingly, $438.47 12 per day from February 17, 1977, up to and including the entry of the amended judgment.13
D. Execution of the Judgment.
Some two and a half months after entry of judgment on this Court’s February 12,1981 Opinion and Order, Frito-Lay filed a verified request for an order requiring Martínez and his former wife, Elena Marta Méndez y Gutiérrez, to appear before the Court to show cause why the *396conjugal partnership (“sociedad legal de gananciales”) which existed throughout the period of Martinez’ employment by Frito-Lay, and the succeeding conjugal estate, should not be bound by the judgment previously entered by this Court and why any property belonging to that estate and located in Puerto Rico should not be sold forthwith.14 This Court thereafter issued an order, pursuant to rule 51.7 of the Puerto Rico Rules of Civil Procedure, and in accordance with general principles of notice and due process, ordering Martínez and Ms. Méndez, as co-owners of the conjugal estate, to appear at such a show cause hearing; the record shows that service was made upon Martinez by mail, and, as ordered by the Court, upon Ms. Méndez by personal service at her residence in Miami, Florida.
The show cause hearing was subsequently held. Ms. Méndez did not appear although she was represented by counsel who appeared and who confirmed that Ms. Méndez had been served with the Court’s order.15 Neither Martinez nor Ms. Méndez filed any written opposition to Frito-Lay’s showing that they had been married during the years in which Martinez’ defalcations occurred, and that the judgment entered by this Court constitutes a debt chargeable to the conjugal society and subject to execution against the conjugal estate. To the contrary, the testimony of Martinez, whom Ms. Méndez’ attorney called as a witness, confirmed that although Ms. Méndez may
not have participated personally in the misappropriations which resulted in the judgment outlined here, the conjugal estate certainly benefited from Martinez’ salary (which was one of the items of damage included in the judgment); there was absolutely no evidence concerning whether or not the conjugal society benefited from the remainder of the transactions which were the subject of our February 12 Opinion and Order. Ms. Méndez having been given proper notice of the hearing, and having failed to meet her burden to show cause why she should not be bound by the judgment, (Rule 51.7 P.R.R.C.P.) there is no equitable reason why she should not be bound by the instant Order.
As a matter of law, it is clear that Martinez’ liabilities and debts to Frito-Lay, which were incurred while he was married to Ms. Méndez, may properly be charged to the conjugal estate which has replaced the conjugal partnership which existed during their marriage and which was jointly liable with Marti nez for his debts. Article 1308 of the Civil Code of Puerto Rico 16 provides that the debts and obligations incurred by either spouse during a marriage are chargeable to the conjugal partnership, which is an entity sui generis, separate and distinct from the individuals who compose it. 31 L.P.R.A. 3661. See generally, 31 L.P.R.A., Sections 3621, et seq.; Torres v. W.R.A., 96 P.R.R. 634 (1968); Rovira Tomas v. Secretary of the Treasury, 88 P.R.R. 168 (1963).
*397Moreover, the Supreme Court of Puerto Rico has indicated that the conjugal partnership’s liability for the obligations incurred by one of its members — even obligations arising out of one member’s tortious actions, provided the conjugal partnership benefits economically from the action — is not merely several, but joint. See Lugo Montalvo v. González Mañón, 104 D.P.R. 372 (1975).17 Similarly, other civil law courts have made both the community and its members liable for the actions of one spouse whose actions are imputable to the conjugal community. See Audobon Insurance Co. v. Knoten, 325 So.2d 624 (La.Ct.App., 4 Cir., 1976); Valence v. State, 280 So.2d 651 (La.Ct.App., 10 Cir., 1973); Johnson v. Johness, 145 So.2d 588 (La.Ct.App., 1962); Vail v. Spampinato, 238 La. 259, 115 So.2d 343 (1959). Such holdings reflect the growing trend toward broadening joint obligations in civil legal systems. See, e. g., Compendio de Derecho Civil Español, Vol. 3, pp. 78-81 (1970); Sancho Rebullida, Estudios de Derecho Civil en Honor del Profesor Castán Tobeñas, Vol. 3, p. 571 (1969); Castán, Derecho Civil Español, Común y Foral, Vol. 3, p. 104 (1967).
Since the law presumes that all the property of a marriage is considered as partnership property unless proven by strong, convincing evidence to belong exclusively to one spouse (31 L.P.R.A. 3647; Alum v. Registrar, 37 P.R.R. 753 (1928); Arroyo v. Vicario, 28 P.R.R. 753 (1920), all the partnership assets are subject to the
debts and obligations of either spouse. Vivaldi v. Mariani, 10 P.R.R. 420 (1906). Accordingly, since there is no doubt that Martinez was married to Ms. Méndez during the period in which Martinez’ debts to Frito-Lay were incurred, the conjugal partnership and its property are liable to Frito-Lay, together with Martínez, and Frito-Lay is entitled to execute upon any such property. See Lugo Montalvo v. González Mañón, supra; National City Bank v. De La Torre, 54 P.R.R. 219 (1937); aff’d. 110 F.2d 976 (1 Cir., 1940), cert. den. 311 U.S. 666, 61 S.Ct. 24, 85 L.Ed. 428 (1940).18
WHEREFORE, in view of the foregoing, it is hereby ORDERED that Martinez’ Motion for Reconsideration, pursuant to Rule 59(e) F.R.C.P., is DENIED; and
IT IS FURTHER ORDERED that Martinez’ Motion for Relief from judgment, pursuant to Rule 60(b)(3) F.R.C.P., is DENIED; and
IT IS FURTHER ORDERED that Frito-Lay’s Cross-Motion for Amendment of Judgment, is GRANTED; and Frito-Lay is awarded prejudgment interest at the rate of 6% per annum, to be calculated from February 17, 1977, up to and including the date the Clerk of the Court enters an amended judgment on this Order, such interest to be calculated with respect to each of the elements of damage awarded in our Opinion and Order of February 12, 1981, as further specified hereinabove, for a total of $438.47 in interest per day; and
*398IT IS FURTHER ORDERED that Frito-Lay may proceed forthwith to execute the judgment heretofore entered against any private property belonging to Martinez, as well as any property belonging to the conjugal estate of Martí nez-Méndez; and
IT IS FURTHER ORDERED that there being no just reason for delay, the Clerk of the Court shall, forthwith, enter Judgment for the aforesaid amount of prejudgment interest and otherwise in accordance with this Order.19
IT IS SO ORDERED.

. Judgment was entered in compliance with this Court’s February 12, 1981, Opinion and Order, on February 25, 1981.


. Three days after Frito-Lay’s Reply was served, Martinez filed a motion seeking approximately one month in which to file sur-reply papers; Frito-Lay opposed that request on the ground that Martinez was not entitled to file a sur-reply, and argued, in the alternative, that in the event the Court permitted Martinez to file a sur-reply, he should be granted only ten days in which to do so. This Court “denied” Martinez’ request and “granted” Frito-Lay’s request; it was the Court’s opinion that Martinez would at most have been entitled to file sur-reply papers with respect to new issues raised in Frito-Lay’s Reply, and that since the Reply contained no issues not previously raised by Frito-Lay or Martínez, Martinez’ motion should be denied. While Martinez might have interpreted our decision as denying his request for the particular amount of time he sought and granting Frito-Lay’s alternative request that Martinez’ sur-reply papers should in any event be filed by the earlier date proposed by Frito-Lay, there is no doubt that Martinez’ papers were untimely filed even under that interpretation. Certainly, the Court’s inherent power to control proceedings before it entitles the Court to disregard a party’s submission of untimely papers. See, e. g., Delong Corp. v. Raymond International, Inc., 622 F.2d 1135, 1140 (3 Cir., 1980); Jones v. Menard, 559 F.2d 1282, 1285 n.5 (5 Cir., 1977). As for Martinez’ counsel’s assertion that he was not notified of the Court’s order concerning the issue of Martinez’ sur-reply, it is elementary that even if the Clerk of the Court *390had failed to notify counsel of the order (and the Court’s records are to the contrary) that would not justify a party’s failure to meet otherwise applicable time requirements. See Rule 77(d), F.R.C.P.


. The Court will not here repeat the substance of its February 12, 1981, Opinion and Order, and refers the parties to that Opinion and Order for details as to the Court’s earlier findings and holdings.


. In addition, Martinez’ Motion for Reconsideration is accompanied by his counsel’s “sworn statement”, which is addressed only to the subjects of (1) Martinez’ sur-reply, already discussed supra, and (2) the appropriateness of the Court’s consideration of certain of Frito-Lay’s claims on account of misappropriations detailed during discovery in this action. See infra.


. It is not without significance that Martinez must have had an opportunity to cross-examine himself (and other witnesses — including Mr. John Hozik — see infra) in connection with the related case of Banco Popular de P. R. v. Frito-Lay of P. R., Inc. v. José Martínez Cañas, et al, which, the instant file reflects, was tried in the Superior Court earlier this year. Yet, Martinez has submitted nothing from that trial which would have any probative value.


. Indeed, the law in this Circuit is clear that even a pro se litigant is not excused from the requirements of Rule 56. See Mas Marques v. Digital Equipment Corp., 637 F.2d 24, 27 (1 Cir., 1980).


. Except for Martínez’ “sur-reply” papers, which, as has been discussed, were untimely and were not considered by the Court.


. In view of our holding that Martínez has not raised any substantial issues of law or fact, we see no purpose in holding a “hearing”, as requested by Martinez, to “discuss” the Motion for Reconsideration. Martinez’ Motion for Hearing is, therefore, also denied.


. Martinez states, inaccurately, that Mr. Hozik’s affidavit claims that the amount so owed is $932,743.84; the affidavit actually states that the amount which Martinez caused Frito-Lay to “advance” to DN from August 1972 through February 1977 in excess of the cost of merchandise purchased from DN, was $1,413,-743.47. Considering Martinez’ opposition to Frito-Lay’s motion for summary judgment, this Court observed that Martinez had not controverted Mr. Hozik’s calculations, but it gave Martinez “credit” in the full amount he claimed to have “repaid” Frito-Lay from the proceeds of his “borrowing” from Banco Popular, except that it subtracted from the “credit” the amount which Banco Popular had already seized from Frito-Lay on account of those “borrowings”. The net amount of our award to Frito-Lay on account of the “advances” was therefore $932,-743.84 (subject to increase if Frito-Lay is held liable to Banco Popular).


. Any such discrepancy — which would, at most, affect only so much of this Court’s judgment as dealt with the “advances” — might properly have been the subject of a motion under Rule 59(e); however, even if we were now to regard this motion as brought under Rule 59(e), it would be plainly untimely since it was served much more than ten days after entry of judgment, and hence may not properly be considered by this Court. Morgan Guaranty Trust Co. of New York v. Third National Bank of Hampden County, 545 F.2d 758, 760 (1 Cir., 1976).


. While, under the circumstances of this case and in view of Martinez’ obstinacy in this litigation, the award of prejudgment could properly have been calculated separately from the date of each misappropriation, we have chosen the later, February 17, 1977, date. Cf. Rule 44.3(b), P.R.R.C.P.


. The Court finds the mathematical computation provided by Frito-Lay in its March 5, 1981, cross-motion for amendment of judgment adequate, particularly since Martínez has in no way challenged such computation.


. A post-judgment 6% interest would also be applicable ope legis, to any unpaid balance of the judgment. 31 L.P.R.A. 4591.


. While Frito-Lay did not concede that any of the property against which it sought execution was community property, or that Ms. Méndez has any valid interest in that property, Frito-Lay indicated that it was instituting this proceeding in order to, inter alia, give adequate notice to Ms. Méndez concerning execution and bind her to the extent of the community property interest which she had claimed in other, related litigation involving Martinez.


. Ms. Méndez’ attorney’s claims that this Court had no power to subpoena Ms. Méndez as a witness and that Frito-Lay was required to provide Ms. Méndez with witness and travel fees are irrelevant. As indicated above, Ms. Méndez was ordered to appear not as a witness for Frito-Lay, but in order to giver her fair notice and an opportunity to be heard in her own interest with respect to enforcement of a judgment. Rule 51.7 of the Puerto Rico Rules of Civil Procedure, made applicable here by F.R.C.P. 69(a), clearly authorizes the mechanism employed by the Court to bring Ms. Méndez into these proceedings.


. There is no question that the law of Puerto Rico governs the practice and procedure to be followed by Frito-Lay with respect to enforcing the judgment previously entered here, including the determination of the nature, extent and manner of executing the judgment. See F.R.C.P. 69(a). And see, e. g., Gabovitch v. Lundy, 584 F.2d 559 (1 Cir., 1978); United States v. Miller, 229 F.2d 839 (3 Cir., 1956); Hamilton v. MacDonald, 503 F.2d 1138, 1148 (9 Cir. 1974); Hayes v. Schaefer, 399 F.2d 300 (6 Cir., 1968); Schram v. Spivack, 68 F.Supp. 451 (D.C.Mich., 1946).


. Sepúlveda v. Maldonado Febo, 79 JTS 30 (1979), the only other case cited by counsel for Ms. Méndez at the hearing held herein is plainly distinguishable. In Sepúlveda, the Court held that the conjugal society was not primarily liable in damages to the family of a man shot and killed by defendant because defendant was solely responsible for the illegal act, and because the conjugal society derived no economic benefit therefrom. (The conjugal society was, in any event, subsidiarily liable under Article 1310 of the Civil Code.) Here, the Court must presume that the community did benefit from Martinez’ misappropriation of several million dollars from Frito-Lay; this presumption is buttressed by Ms. Méndez’ total failure to show anything to the contrary, and by Mr. Martinez’ own testimony, discussed in our earlier Opinion and Order, that at least the money “advanced” to DN was used by Martinez to pay for expenses (such as his children’s tuition), which were clearly of benefit to the conjugal society.


. Frito-Lay’s right to execute against partnership property is not diminished by the fact that the Martí nez-Méndez conjugal partnership ceased to exist upon their divorce, for their conjugal estate thereafter became an estate commonly owned by the former spouses (see Vega v. Tossas, 70 P.R.R. 308 (1949) and the former partnership’s creditors may satisfy debts owed by the partnership or its members out of the community property. Cossio y Corral, Tratado Práctico y Crítco de Derecho Civil, Vol. I, “La Sociedad Legal de Gananciales”, p. 243 (1963); La Cruz Berdejo, Derecho de Familia, pp. 227, 229 (1966).


. In view of our present decision, Martinez’ request for a stay of execution pending the Court’s determination of Martínez’ Rule 59(e) and Rule 60(b)(3) motions, is rendered moot.